Dear Auditor Montee:
This office received your letter of April 9, 2008, submitting a fiscal note and fiscal note summary prepared under Section 116.175, RSMo, for an initiative petition submitted by Todd Jones (version 7). The fiscal note summary that you submitted is as follows:
  For fiscal year 2008, the state authorized $13.5 million in spending from the Life Sciences Research Trust Fund to increase life science research capacity. This proposal requires the first $200 million from the fund, annually, be spent on healthcare for low-income Missourians. The total costs or savings to state and local governmental entities are unknown.
Under Section 116.175, we approve the legal content and form of the fiscal note summary. Because our review of the fiscal note summary is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.